



Exhibit 10.19
Callaway Golf Company
Recipient:
Performance Unit Grant
Effective Grant Date:
 
Number of Units:
 
Plan: Amended and Restated 2004 Incentive Plan

CALLAWAY GOLF COMPANY, a Delaware corporation (the "Company"), has elected to
grant to you, Recipient named above, a performance share unit award subject to
the restrictions and on the terms and conditions set forth below, in
consideration for your services to the Company. Terms not otherwise defined in
this Performance Unit Grant Agreement (“Agreement”) will have the meanings
ascribed to them in the Plan identified above (the “Plan”).
1.
Governing Plan. Recipient hereby acknowledges receipt of a copy of the Plan and
the prospectus for the Plan (the “Plan Prospectus”). This Performance Unit Grant
is subject in all respects to the applicable provisions of the Plan, which are
incorporated herein by this reference. In the case of any conflict between the
provisions of the Plan and this Performance Unit Grant Agreement (the
“Agreement”), the provisions of the Plan will control.

2.
Grant of Performance Unit. Effective as of the Effective Grant Date identified
above, the Company has granted and issued to Recipient the Number of Performance
Units with respect to the Company's Common Stock identified above (the “PSUs”),
representing an unfunded, unsecured promise of the Company to deliver shares of
Common Stock in the future, subject to the claims of the Company’s creditors and
the terms, conditions and restrictions set forth in this Agreement. Nothing
contained in this Agreement, and no action taken pursuant to its provisions,
will create or be construed to create a trust of any kind or a fiduciary
relationship between Recipient and the Company or any other person.

3.
Restrictions on the PSU. The PSU is subject to the following restrictions:

(a)
No Transfer. The PSU and the shares of Common Stock it represents may not be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of or
encumbered until shares are actually issued, and any additional requirements or
restrictions contained in this Agreement have been satisfied, terminated or
waived by the Company in writing.

(b)
Cancellation of Unvested Shares. In the event Recipient ceases to provide
“Continuous Service” (as defined below) for any reason before the PSU vests
pursuant to paragraph 4 and the restrictions set forth in paragraph 3 expire,
this award shall be cancelled with respect to any then unvested PSUs and no
additional shares of Common Stock shall vest; provided, however, that the
Committee may, in its discretion, determine not to cancel and void all or part
of such unvested award, in which case the Board may impose whatever conditions
it considers appropriate with respect to such portion of the unvested award.

For purposes of this Agreement, “Continuous Service” means that Recipient’s
service with the Company or its “parent” or “subsidiary” as such terms are
defined in Rule 405 of the Securities Act (each an “Affiliate” and together
“Affiliates”), whether as an employee, director or consultant, is not
interrupted or terminated. The Committee shall have the authority to determine
the time or times at which “parent” or “subsidiary” status is determined within
the foregoing definition of Affiliate. A change in the capacity in which
Recipient renders service to the Company or an Affiliate as an employee,
consultant or director or a change in the entity for which Recipient renders
such service, provided that there is no interruption or termination of
Recipient’s service with the Company or an





--------------------------------------------------------------------------------





Affiliate, shall not terminate a Recipient’s Continuous Service. For example, a
change in status from an employee of the Company to a consultant of a subsidiary
or to a director shall not constitute an interruption of Continuous Service. To
the extent permitted by law, the Committee, in its sole discretion, may
determine whether Continuous Service shall be considered interrupted in the case
of any leave of absence approved by that party, including sick leave, military
leave or any other personal leave. Notwithstanding the foregoing, a leave of
absence shall be treated as Continuous Service for purposes of vesting in the
PSU only to such extent as may be provided in the Company’s leave of absence
policy, in the written terms of any leave of absence agreement or policy
applicable to Recipient, or as otherwise required by law.
4.
Lapse of Restrictions. The restrictions imposed under paragraph 3 will lapse and
expire, and the PSU will vest, in accordance with the following:

(a)
Vesting Schedule. Subject to earlier cancellation, and subject to the vesting
provisions, if any, set forth in any agreement between Recipient and the Company
or its Affiliate, as the same may be amended, modified, extended or renewed from
time to time, the restrictions imposed under paragraph 3 will lapse and be
removed with respect to the number of PSUs, and in accordance with the vesting
schedule, set forth in Exhibit B (the “Vesting Schedule”).

The Committee, however, may, in its discretion, accelerate the Vesting Schedule
(in which case, the Committee may impose whatever conditions it considers
appropriate on the accelerated portion).
In addition, in the event of a Change in Control, the Committee shall provide
that either: (i) the PSUs subject to this Agreement will continue, or be assumed
or replaced with an equivalent award by the successor or acquiring corporation
(if any), which continuation, assumption or replacement will be binding on
Recipient; or (ii) if the PSUs are not continued, assumed or replaced, then the
restrictions imposed under paragraph 3 shall lapse and be removed and the PSUs
shall be deemed to have vested immediately prior to the Change in Control at the
target performance level. In the event that the PSUs covered by this Agreement
are continued, assumed or replaced pursuant to clause (i) of the preceding
sentence in connection with a Change in Control, then (A) the PSUs shall
continue under the same terms and conditions or shall continue under the same
terms and conditions with respect to shares of a successor company that may be
issued in exchange or settlement of such PSUs in connection with a Change in
Control and (B) upon Recipient’s involuntary termination of Continuous Service
with the Company and/or the successor or acquiring corporation (if any) without
Substantial Cause, or upon Recipient’s resignation with Good Reason, in either
case, within the one-year period immediately following such Change in Control,
then the restrictions imposed under paragraph 3 shall lapse and be removed and
the PSUs shall be deemed to have vested immediately upon such termination at the
target performance level. For purposes hereof, “Substantial Cause”, “Good
Reason” and “Change in Control” shall each have the meanings set forth in
Exhibit A attached hereto.
(b)
Effect of Vesting. The Company will deliver to Recipient a number of shares of
Common Stock equal to the number of vested shares of Common Stock subject to the
PSU within ten (10) days following the vesting date or dates provided herein.
Notwithstanding the foregoing, in the event that the Company (i) does not
withhold shares otherwise issuable to Recipient to satisfy the Company’s tax
withholding obligation and (ii) determines that Recipient’s sale of shares of
Common Stock on the date the shares subject to the award





2.

--------------------------------------------------------------------------------





are scheduled to be delivered (the “Original Distribution Date”), would violate
its policy regarding insider trading of Common Stock, as determined by the
Company in accordance with such policy, then such shares shall not be delivered
on such Original Distribution Date and shall instead be delivered as soon as
practicable following the next date that Recipient could sell such shares
pursuant to such policy; provided, however, that (A) if the Original
Distribution Date occurs before a Change in Control then in no event shall the
delivery of the shares be delayed pursuant to this provision beyond the later
of: (1) December 31st of the same calendar year of the Original Distribution
Date, or (2) the 15th day of the third calendar month following the Original
Distribution Date, and (B) if the Original Distribution Date occurs on or after
a Change in Control then in no event shall the delivery of the shares be delayed
pursuant to this provision beyond the 15th day of the third calendar month
following the Original Distribution Date.
(c)
Payment of Taxes. If applicable, upon vesting and/or issuance of Common Stock in
accordance with the foregoing, Recipient must pay in the form of a check or cash
or other cash equivalents to the Company such amount as the Company determines
it is required to withhold under applicable laws as a result of such vesting
and/or issuance. In this regard, the Company may withhold from the shares of
Common Stock otherwise issuable to Recipient upon the vesting of the PSU that
number of shares having an aggregate Fair Market Value (as defined in the Plan),
determined as of the date the withholding tax obligation arises, equal to the
amount of the total withholding tax obligation; provided, however, that in no
event shall the aggregate Fair Market Value of the shares of Common Stock so
withheld exceed the maximum individual statutory tax rate in the applicable
jurisdiction at the time of such withholding (or such other rate as may be
required to avoid the liability classification of the applicable award under
generally accepted accounting principles in the United States of America);
provided, further, that the number of shares withheld by the Company to satisfy
the tax withholding with respect to the PSUs shall be rounded up to the nearest
whole share to the extent rounding up to the nearest whole share does not result
in the liability classification of the PSUs under generally accepted accounting
principles in the United States of America. Alternatively, a Recipient who is
subject to Section 16 of the Exchange Act at the time the tax withholding
obligation arises may request to satisfy his or her tax withholding obligation
directly through an immediate payment to the Company equal to the amount of the
tax withholding obligation. If such a Recipient does not satisfy the tax
withholding obligation pursuant to the preceding sentence, Recipient authorizes
and directs the Company to withhold from the shares of Common Stock otherwise
issuable to Recipient upon vesting of the SUs that number of shares having an
aggregate Fair Market Value (as defined in the Plan), determined as of the date
the withholding tax obligation arises, equal to the amount of the total
withholding tax obligation. Recipient acknowledges that the ultimate liability
for all tax-related items legally due by Recipient is and remains Recipient’s
responsibility and that Company and/or its Affiliates (1) make no
representations or undertakings regarding the treatment of any tax-related items
in connection with any aspect of the PSU grant, including the grant or vesting
of the PSU, the subsequent sale of shares of Common Stock and the receipt of any
dividends; and (2) do not commit to structure the terms of the grant or any
aspect of the PSU to reduce or eliminate Recipient’s liability for tax-related
items.

5.
Voting and Other Rights. Notwithstanding anything to the contrary in the
foregoing, until the issuance of shares of Common Stock pursuant to paragraph
4(b), Recipient shall not have any right in, to or with respect to any of the
shares of Common Stock (including any voting rights or rights with respect to
dividends) issuable under this Agreement until the shares are actually issued to
Recipient.





3.

--------------------------------------------------------------------------------





6.
No Dividends or Dividend Equivalent Rights. Recipient shall not be entitled to
any dividends or dividend equivalent rights unless and until the PSUs vest and
the shares underlying the PSUs are issued to Recipient.

7.
Nature of Grant. In accepting the grant, Recipient acknowledges that:

(a)
the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement;

(b)
the grant of the PSU is voluntary and occasional and does not create any
contractual or other right to receive future grants of PSUs, or benefits in lieu
of PSUs, even if PSUs have been granted repeatedly in the past, and all
decisions with respect to future PSU grants, if any, will be at the sole
discretion of the Company;

(c)
Recipient’s participation in the Plan shall not create a right to Continued
Service with the Company or an Affiliate and shall not interfere with the
ability the Company or an Affiliate to terminate Recipient’s service
relationship at any time with or without cause;

(d)
Recipient is voluntarily participating in the Plan;

(e)
the PSU is an extraordinary benefit and is not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company or an Affiliate;

(f)
the future value of the underlying shares of Common Stock is unknown and cannot
be predicted with certainty, and if Recipient vests in the PSU and obtains
shares of Common Stock, the value of those shares may increase or decrease in
value; and

(g)
in consideration of the grant of the PSU, no claim or entitlement to
compensation or damages shall arise from termination of the PSU or diminution in
value of the PSU or shares of Common Stock acquired through vesting of the PSU
resulting from termination of Recipient’s Continuous Service by the Company or
an Affiliate (for any reason whatsoever) and Recipient irrevocably releases the
Company and its Affiliates from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by signing this Agreement, Recipient shall be
deemed irrevocably to have waived his or her entitlement to pursue such claim.

8.
Electronic Delivery. The Company may, in its sole discretion, decide to deliver
any documents related to the PSU and participation in the Plan or future PSUs
that may be granted under the Plan by electronic means or to request Recipient
consent to participate in the Plan by electronic means. Recipient hereby
consents to receive such documents by electronic delivery and, if requested, to
agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

9.
Taxable Event. Recipient acknowledges that the issuance/vesting/settlement of
the PSUs will have significant tax consequences to Recipient and Recipient is
hereby advised to consult with Recipient’s own tax advisors concerning such tax
consequences. A general description of the U.S. federal income tax consequences
related to the PSUs is set forth in the Plan prospectus.





4.

--------------------------------------------------------------------------------





10.
Amendment. Except as otherwise provided in the Plan, this Agreement may be
amended only by a writing executed by the Company and Recipient which
specifically states that it is amending this Agreement. Notwithstanding the
foregoing, and except as otherwise provided in the Plan, this Agreement may be
amended solely by the Committee by a writing which specifically states that it
is amending this Agreement, so long as a copy of such amendment is delivered to
Recipient, and provided that no such amendment adversely affecting Recipient’s
rights hereunder may be made without Recipient’s written consent. Without
limiting the foregoing, the Committee reserves the right to change, by written
notice to Recipient, the provisions of this Agreement in any way it may deem
necessary or advisable to carry out the purpose of the grant as a result of any
change in applicable laws or regulations or any future law, regulation, ruling,
or judicial decision, provided that any such change will be applicable only to
rights relating to that portion of the Award which is then subject to
restrictions as provided herein.

11.
Miscellaneous.

(a)
The rights and obligations of the Company under this Agreement will be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder will inure to the benefit of, and be
enforceable by the Company’s successors and assigns.

(b)
Recipient agrees upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of this Agreement.

(c)
Recipient acknowledges that the PSU award granted to Recipient under the Plan,
and its underlying shares of Common Stock, are subject to all general Company
policies as amended from time to time, including the Company’s insider trading
policies.

(d)
To the extent applicable, this Agreement and the PSUs shall be interpreted in
accordance with Section 409A of the Code and Department of Treasury regulations
and other interpretive guidance issued thereunder. The PSUs are not intended to
constitute “nonqualified deferred compensation” within the meaning of Section
409A of the Code and the Department of Treasury regulations and other
interpretive guidance issued thereunder. For purposes of Section 409A of the
Code (including, without limitation, for purposes of Treasury Regulation Section
1.409A-2(b)(2)(iii)), each payment that Recipient may be eligible to receive
under this Agreement shall be treated as a separate and distinct payment.
Notwithstanding anything to the contrary in the Plan, if the PSUs constitute
“deferred compensation” under Section 409A of the Code and Recipient is a
“specified employee” for purposes of Section 409A of the Code, no distribution
or payment of any amount that is due because of Recipient’s “separation from
service” (as defined in Section 409A of the Code without regard to alternative
definitions thereunder) will be issued or paid (a) unless Recipient’s
termination of Continuous Service is a “separation from service” and (b) before
the date this six (6) months following the date of Recipient’s “separation from
service” or, if earlier, the date of the Participant’s death, unless such
distribution or payment can be made in a manner that complies with Section 409A
of the Code, and any amounts so deferred will be paid in a lump sum on the day
after such six (6) month period elapses.

12.
Severability. The provisions of this Agreement shall be deemed to be severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of
this Agreement, or the application thereof to any person or any circumstance, is
held to be invalid or unenforceable under present or future laws effective





5.

--------------------------------------------------------------------------------





during the term of this Agreement, such provision shall be fully severed, and in
lieu thereof there shall automatically be added as part of this Agreement a
suitable and equitable provision in order to carry out, so far as may be valid
and enforceable, the intent and purpose of such invalid or unenforceable
provision.
13.
Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the State of Delaware and applicable federal law.

14.
Irrevocable Arbitration of Disputes.

(a)
You and the Company agree that any dispute, controversy or claim arising
hereunder or in any way related to this Agreement, its interpretation,
enforceability, or applicability, that cannot be resolved by mutual agreement of
the parties shall be submitted to binding arbitration. The parties agree that
arbitration is the parties’ only recourse for such claims and hereby waive the
right to pursue such claims in any other forum, unless otherwise provided by
law. Any court action involving a dispute which is not subject to arbitration
shall be stayed pending arbitration of arbitrable disputes.

(b)
You and the Company agree that the arbitrator shall have the authority to issue
provisional relief. You and the Company further agree that each has the right,
pursuant to California Code of Civil Procedure Section 1281.8, to apply to a
court for a provisional remedy in connection with an arbitrable dispute so as to
prevent the arbitration from being rendered ineffective.

(c)
Any demand for arbitration shall be in writing and must be communicated to the
other party prior to the expiration of the applicable statute of limitations.

(d)
The arbitration shall be administered by JAMS pursuant to its Employment
Arbitration Rules and Procedures. The rules may be found online at
www.jamsadr.org. The arbitration shall be conducted in San Diego by a former or
retired judge or attorney with at least ten (10) years’ experience in
employment-related disputes, or a non-attorney with like experience in the area
of dispute, who shall have the power to hear motions, control discovery, conduct
hearings and otherwise do all that is necessary to resolve the matter. The
parties must mutually agree on the arbitrator. If the parties cannot agree on
the arbitrator after their best efforts, an arbitrator will be selected from
JAMS pursuant to its Employment Arbitration Rules and Procedures. The Company
shall pay the costs of the arbitrator’s fees and all administrative costs of the
arbitration in excess of any court filing fee Recipient would have incurred to
initiate suit in court.

(e)
The arbitration will be decided upon a written decision of the arbitrator
stating the essential findings and conclusions upon which the award is based.
The arbitrator shall have the authority to award damages, if any, and attorneys’
fees and costs to the extent that they are available under applicable law(s).
The arbitration award shall be final and binding, and may be entered as a
judgment in any court having competent jurisdiction. Either party may seek
review pursuant to California Code of Civil Procedure Section 1286, et seq.

(f)
It is expressly understood that the parties irrevocably agree to arbitrate any
dispute identified above and have chosen arbitration to avoid the burdens, costs
and publicity of a court proceeding, and the arbitrator is expected to handle
all aspects of the matter, including discovery and any hearings, in such a way
as to minimize the expense, time, burden and publicity of the process, while
assuring a fair and just result. In particular, the parties expect that the
arbitrator will limit discovery





6.

--------------------------------------------------------------------------------





by controlling the amount of discovery that may be taken (e.g., the number of
depositions or interrogatories) and by restricting the scope of discovery only
to those matters clearly relevant to the dispute. However, at a minimum, each
party will be entitled to at least one (1) deposition and shall have access to
essential documents and witnesses as determined by the arbitrator.
(g)
The provisions of this paragraph shall survive the expiration or termination of
the Agreement, and shall be binding upon the parties.

15.
Data Privacy. Recipient hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her
personal data as described in this document by and among, as applicable, the
Company and its Affiliates for the exclusive purpose of implementing,
administering and managing Recipient’s participation in the Plan.

Recipient understands that the Company and its Affiliates may hold certain
personal information about Recipient, including, but not limited to, Recipient’s
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company, details of all PSUs or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in Recipient’s favor, for the purpose of implementing, administering
and managing the Plan (“Data”). Recipient understands that Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan, that these Data recipients may be located in
Recipient’s country or elsewhere, and that the Data recipients’ country may have
different data privacy laws and protections than Recipient’s country. Recipient
understands that he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting the local human resources
representative. Recipient authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing Recipient’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom Recipient may elect to deposit any PSUs or
shares of Common Stock. Recipient understands that Data will be held only as
long as is necessary to implement, administer and manage Recipient’s
participation in the Plan. Recipient understands that he or she may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, without cost, by contacting in writing the local human
resources representative. Recipient understands, however, that refusing or
withdrawing consent may affect Recipient’s ability to participate in the Plan.
For more information on the consequences of refusal to consent or withdrawal of
consent, Recipient understands that he or she may contact the local human
resources representative.
16.
Language. If you have received this Agreement or any other document related to
the Plan translated into a language other than English and if the translated
version is different than the English version, the English version will control.



IN WITNESS WHEREOF, the Company and Recipient have executed this Agreement
effective as of the Effective Grant Date.
CALLAWAY GOLF COMPANY                RECIPIENT
By:                                                     





7.

--------------------------------------------------------------------------------





EXHIBIT A
A “Change in Control” means the following and shall be deemed to occur if any of
the following events occurs:
(a)    Any person, entity or group, within the meaning of Section 13(d) or 14(d)
of the Securities Exchange Act of 1934 (the “Exchange Act”) but excluding the
Company and its subsidiaries and any employee benefit or stock ownership plan of
the Company or its subsidiaries and also excluding an underwriter or
underwriting syndicate that has acquired the Company’s securities solely in
connection with a public offering thereof (such person, entity or group being
referred to herein as a “Person”) becomes the beneficial owner (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either the then outstanding shares of Common Stock or the combined voting power
of the Company’s then outstanding securities entitled to vote generally in the
election of directors; or
(b)    Individuals who, as of the effective date hereof, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board, provided that any individual who becomes a director after the
effective date hereof whose election, or nomination for election by the
Company’s shareholders, is approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered to be a member
of the Incumbent Board unless that individual was nominated or elected by any
Person having the power to exercise, through beneficial ownership, voting
agreement and/or proxy, 20% or more of either the outstanding shares of Common
Stock or the combined voting power of the Company’s then outstanding voting
securities entitled to vote generally in the election of directors, in which
case that individual shall not be considered to be a member of the Incumbent
Board unless such individual’s election or nomination for election by the
Company’s shareholders is approved by a vote of at least two-thirds of the
directors then comprising the Incumbent Board; or
(c)    Consummation by the Company of the sale, lease, exchange or other
disposition (in one transaction or a series of related transactions) by the
Company of all or substantially all of the Company’s assets or a reorganization
or merger or consolidation of the Company with any other person, entity or
corporation, other than
(i)
a reorganization or merger or consolidation that would result in the voting
securities of the Company outstanding immediately prior thereto (or, in the case
of a reorganization or merger or consolidation that is preceded or accomplished
by an acquisition or series of related acquisitions by any Person, by tender or
exchange offer or otherwise, of voting securities representing 5% or more of the
combined voting power of all securities of the Company, immediately prior to
such acquisition or the first acquisition in such series of acquisitions)
continuing to represent, either by remaining outstanding or by being converted
into voting securities of another entity, more than 50% of the combined voting
power of the voting securities of the Company or such other entity outstanding
immediately after such reorganization or merger or consolidation (or series of
related transactions involving such a reorganization or merger or
consolidation), or

(ii)
a reorganization or merger or consolidation effected to implement a
recapitalization or reincorporation of the Company (or similar transaction) that
does not result in a material change in beneficial ownership of the voting
securities of the Company or its successor; or

(d)    The liquidation or dissolution of the Company.






8.

--------------------------------------------------------------------------------





If required for purposes of compliance with Section 409A of the Code, in no
event will a Change in Control be deemed to have occurred if such transaction is
not also a “change in the ownership or effective control of” the Company or “a
change in the ownership of a substantial portion of the assets of” the Company
as determined under Treasury Regulation Section 1.409A-3(i)(5) (without regard
to any alternative definition thereunder). The Board may, in its sole discretion
and without a Participant’s consent, amend the definition of “Change in Control”
to conform to the definition of “Change in Control” under Section 409A and the
regulations thereunder.
The term “Substantial Cause” shall have the meaning ascribed such term in
Recipient’s employment agreement with the Company and, if Recipient does not
have an employment agreement with the Company defining such term, then “Cause”
shall mean Recipient’s (1) failure to substantially perform his or her duties;
(2) misconduct, including but not limited to, use or possession of illegal drugs
during work and/or any other action that is damaging or detrimental in a
significant manner to the Company; (3) conviction of, or plea of guilty or nolo
contendere to, a felony; or (4) failure to cooperate with, or any attempt to
obstruct or improperly influence, any investigation authorized by the Board or
any governmental or regulatory agency.
The term “Good Reason” shall have the meaning ascribed such term in Recipient’s
employment agreement with the Company and, if Recipient does not have an
employment agreement with the Company defining such term, then “Good Reason”
shall mean (1) the Company’s material breach of any employment agreement between
the Company and Recipient; (2) any material diminishment in the title, position,
duties, responsibilities or status that Recipient had with the Company, as a
publicly traded entity, immediately prior to the Change in Control; (3) any
material reduction of Recipient’s base salary provided to Recipient immediately
prior to the Change in Control; or (4) any requirement that Recipient relocate
or any assignment to Recipient of duties that would make it unreasonably
difficult for Recipient to maintain the principal residence Recipient had
immediately prior to the Change in Control. Within ninety (90) days of the date
Recipient knows, or should have known, that Recipient has Good Reason to resign
his or her employment, Recipient shall notify the Company in writing of the Good
Reason and Recipient’s intent to terminate his or her employment for Good Reason
no earlier than thirty (30) days later. The Company shall then have thirty (30)
days to cure the condition underlying Recipient’s notice or inform Recipient, in
writing, of its intent not to do so. If the Company fails to cure the condition,
or states that it does not intend to attempt to cure the condition underlying
Recipient’s notice, then Recipient shall have the right to terminate for Good
Reason no later than ninety (90) days following the expiration of the cure
period or the written statement of intent not to cure.




9.

--------------------------------------------------------------------------------





Exhibit B
Plan Overview
The 2018-20 LTIP is a performance share unit (PSU) plan tied to measurement of
currency neutral adjusted Earnings Per Share (EPS) achievement over a one-,
two-, and three-year period, with the earlier years weighted more heavily
through the mechanics of the plan. A portion of the total award may be “banked”
at the end of each year based on cumulative achievement, with final vesting not
occurring until the end of the three-year performance period. Banked awards
cannot be decreased based on performance in subsequent years. In addition,
banked awards during year 1 are capped at 50% of the three-year target award,
and cumulative banked awards after year 2 are capped at 80% of the three-year
target award level. As such, target or above target awards can only be achieved
if performance is at or above the three-year target performance goal.
Performance Shares
Performance share units are a contingent right to receive one share of Common
Stock of the Company upon vesting of the award. The target number of performance
share units is determined at the time of grant (after converting the target
grant value to share units), and the performance share units are scheduled to
vest on the third anniversary of the Effective Grant Date. The actual number of
units that vest at the end of the three years can vary from 0% to 200% of
target, based on achievement of company-wide performance objectives over the
three-year period, as detailed below.
Performance Measures and Goals
Achievement will be determined using currency neutral adjusted Earnings Per
Share (EPS) over one-, two- and three-year performance periods beginning January
1, 2018, with performance measured at the end of each time period. Adjusted EPS
shall mean calculated EPS after taking into account extraordinary items
including (a) extraordinary, unusual and/or non-recurring items of gain or loss,
(b) gains or losses on the disposition of a business, (c) changes in tax or
accounting regulations or laws, or (d) non-recurring transaction and transition
costs related to a merger, acquisition, divestiture, joint venture, or other
strategic transaction, or financing transaction (e) asset write-downs, (f)
litigation or claims judgments or settlements, (g) any accruals for
reorganization and restructuring programs, and (h) any extraordinary
non-recurring items as described in Accounting Principles Board Opinion No. 30,
all of which must be identified in the audited financial statements, including
footnotes, or in the Management’s Discussion and Analysis section of the
Company’s annual report. Currency neutral shall mean the Company’s adjusted EPS
in local currency translated at the Company’s budgeted foreign currency exchange
rates as set forth below:


Budgeted Currencies
Type
1 Local = USD
1 US = Local
Type
1 Local = USD
1 US = Local
AUD
 
 
KRW
 
 
CAD
 
 
MXN
 
 
CNY
 
 
MYR
 
 
EUR
 
 
SEK
 
 
GBP
 
 
THB
 
 
JPY
 
 
 
 
 



The annual and cumulative currency neutral adjusted EPS targets and related
award levels for each of the performance periods are summarized below. For years
1 and 2, goals above the target EPS level are not applicable since payout levels
above 100% can only be achieved if the three-year cumulative EPS performance
exceeds target. Further, the maximum award that can be achieved based solely on




10.

--------------------------------------------------------------------------------





the first year’s performance is 50% of target and the maximum award that can be
achieved based on the combined performance in years 1 and 2 is 80% of target.


Currency Neutral Adjusted EPS Metrics
 
 
 
 
 
 
 
Year
Annual Currency Neutral Adjusted EPS Target
Cumulative Currency Neutral Adjusted EPS Goals and Award Levels(1)
Maximum Cumulative Award
Threshold
(50% Award)
Target
(100% Award)
Maximum(2) 
(200% Award)
1 – 2018
 
 
 
n/a
50%
2 – 2019
 
 
 
n/a
80%
3 – 2020
 
 
 
 
200%

1 Award levels are interpolated between the specified goals on an a straight
line basis
2 Award levels above 100% are not available until the completion of the full
three-year performance period


If the vesting of the PSUs is accelerated in connection with a Change in Control
prior to the completion of the performance period for the performance metric
pursuant to Section 4(a) of the Agreement, the value of the PSUs will vest upon
closure and be paid out at the target performance level.
Cumulative Award Value Calculation Process
Year 1:        
•
If actual currency neutral adjusted EPS performance does not reach the threshold
currency neutral adjusted EPS level for year 1, no performance award is earned
for year 1

•
Actual currency neutral adjusted EPS Performance at or above the threshold level
will determine the performance award level for year 1, with performance above
target not rewarded in year 1

•
The interpolated year 1 performance achievement level will be multiplied by
cumulative payout cap for year 1 of 50% and then by the target number of units

Year 2:        
•
If actual cumulative currency neutral adjusted EPS performance through year 2
does not exceed the threshold cumulative currency neutral adjusted EPS level for
year 2, no incremental performance award is earned for year 2

•
Actual cumulative currency neutral adjusted EPS Performance through year 2 at or
above threshold cumulative currency neutral adjusted EPS level will determine
the cumulative performance award level through year 2, with performance above
target not rewarded in year 2

•
The interpolated year 2 cumulative performance level will be multiplied by the
cumulative award cap for year 2 of 80% and then by the target number of shares,
to determine the cumulative performance award through year 2.

•
If cumulative performance award through year 2 is less than or equal to the
performance award earned in year 1, no additional incremental performance award
is earned in year 2

•
If cumulative performance award through year 2 exceeds the performance award
earned in year 1, the performance award earned in year 1 will be subtracted from
the calculated cumulative award through year 2 to determine the incremental
performance award earned in year 2

•
The cumulative performance award earned through year 2 cannot exceed 80% of the
three-year target award











11.

--------------------------------------------------------------------------------





Year 3:        
•
If actual cumulative currency neutral adjusted EPS performance through year 3
does not exceed the threshold cumulative currency neutral adjusted EPS level for
year 3, no incremental performance award is earned for year 3, and the
cumulative performance award earned through year 2 is the final number of shares
earned under the plan

•
Actual cumulative currency neutral adjusted EPS Performance through year 3 at or
above threshold cumulative currency neutral adjusted EPS level will determine
the cumulative award payout level through year 3, up to a maximum of 200%

•
The interpolated year 3 cumulative performance payout level will be multiplied
by the target number of shares to determine the cumulative performance award
through year 3

•
If cumulative performance award through year 3 is less than or equal to the
cumulative performance award earned through year 2, no additional incremental
performance award is earned in year 3, and the cumulative performance award
earned through year 2 is the final number of shares earned under the plan

•
If cumulative performance award through year 3 exceeds the cumulative
performance award earned through year 2, the cumulative performance award earned
through year 2 will be subtracted from the calculated cumulative award through
year 3 to determine the incremental performance award earned in year 3

•
Cumulative performance award earned through year 3 cannot exceed 200% of the
three-year target number of shares







12.